UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1558


U.S. SMOKE & FIRE CURTAIN, LLC,

                Plaintiff - Appellant,

          v.

BRADLEY LOMAS ELECTROLOK, LTD,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:14-cv-00268-AJT-JFA)


Submitted:   February 27, 2015                Decided:   May 22, 2015


Before KING, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrance G. Reed, LANKFORD & REED, PLLC, Alexandria, Virginia,
for Appellant.    Tara M. Lee, Joseph C. Davis, DLA PIPER LLP
(US), Reston, Virginia; Sara Z. Moghadam, Paul D. Schmitt, DLA
PIPER LLP (US), Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In this appeal, U.S. Smoke & Fire Curtain, LLC (“Curtain”),

challenges the district court’s dismissal without prejudice of

its civil complaint.              Curtain asserts the district court erred

in     concluding          that    the    forum-selection         clause   in     the

distribution agreement into which Curtain entered with Bradley

Lomas Electrolok, Limited (“BLE”), applies to the claims raised

in Curtain’s complaint. 1           We affirm. 2

       Curtain raises three arguments on appeal.                    First, Curtain

claims that, by removing the case to federal district court, BLE

waived      its    right    to    seek   enforcement   of   the    forum-selection

clause.       We disagree.          See, e.g., PT United Can Co. v. Crown

Cork & Seal Co., 138 F.3d 65, 72 (2d Cir. 1998); see also Davis

v. St. Paul-Mercury Indem. Co., 294 F.2d 641, 647 n.7 (4th Cir.

1961) (noting that motion for change of venue following removal

from       state   court     provides     defendants    with      useful   tool   to




       1
        Because the district court dismissed the action, we
conclude that its order is final and appealable.     See Chao v.
Rivendell Woods, Inc., 415 F.3d 342, 345 (4th Cir. 2005).
       2
       Although the parties disagree on the appropriate standard
of review following the Supreme Court’s decision in Atlantic
Marine Constr. Co. v. United States Dist. Court, 134 S. Ct. 568
(2013), we decline to decide the issue because, under either
standard, the district court’s order must be affirmed.



                                            2
alleviate extreme hardship).

       Second,    Curtain       claims      that    the     termination    of    its

distribution agreement with BLE bars BLE’s enforcement of the

forum-selection clause.          Although several of the district court

decisions to which Curtain points may be read to support this

position, we conclude that the greater weight of authority is

against Curtain.        Generally, dispute-resolution provisions, such

as     forum-selection      clauses,          are   enforceable       beyond     the

expiration of the contract if they are otherwise applicable to

the disputed issue and the parties have not agreed otherwise.

See Litton Fin. Printing Div. v. NLRB, 501 U.S. 190, 204 (1991);

Cumberland Typographical Union No. 244 v. Times & Alleganian

Co., 943 F.2d 401, 405 (4th Cir. 1991).                   Under these principles,

we conclude that the termination of the agreement provides no

basis for disturbing the district court’s order.

       Finally, Curtain claims that the district court erred by

concluding that the forum-selection clause applies to the claims

raised    in    its    complaint.        We    conclude,      however,    that   the

district court correctly determined that all of Curtain’s claims

arise in connection with the distribution agreement and, thus,

fall   within    the    ambit    of   the     broadly     worded   forum-selection

clause.    Accordingly, we affirm the district court’s order.
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4